Name: 88/247/EEC: Commission Decision of 22 March 1988 authorizing the Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the Kingdom of the Netherlands to permit temporarily the marketing of flax seed not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  economic geography;  means of agricultural production
 Date Published: 1988-04-27

 Avis juridique important|31988D024788/247/EEC: Commission Decision of 22 March 1988 authorizing the Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the Kingdom of the Netherlands to permit temporarily the marketing of flax seed not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 106 , 27/04/1988 P. 0036 - 0036*****COMMISSION DECISION of 22 March 1988 authorizing the Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the Kingdom of the Netherlands to permit temporarily the marketing of flax seed not satisfying the requirements of Council Directive 69/208/EEC (88/247/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 87/480/EEC (2), and in particular Article 16 thereof, Having regard to the requests submitted by the Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the Kingdom of the Netherlands, Whereas in Belgium, the Federal Republic of Germany, France and the Netherlands the production of flax seed satisfying the requirements of Directive 69/208/EEC has been insufficient in 1987 and therefore is not adequate to meet the needs of those countries; Whereas it is not possible to cover these needs satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas Belgium, the Federal Republic of Germany, France and the Netherlands should therefore be authorized to permit for a period expiring on 31 May 1988, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas, moreover, other Member States, which are able to supply Belgium, the Federal Republic of Germany, France and the Netherlands with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed provided it is intended for those Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the Kingdom of the Netherlands are authorized to permit, for a period expiring on the 31 May 1988, the marketing in their territories of a maximum of 2 000 tonnes of seed of flax (Linum usitatissimum L.) of the categories 'certified seed, first generation'. 'certified seed, second generation' or 'certified seed, third generation', which does not satisfy the requirements laid down in Annex II to Directive 69/208/EEC with regard to the minimum germination capacity. This maximum applies to all four Member States taken together. The following requirements shall be satisfied: (a) the germination capacity shall be at least 88 % of pure seed; (b) the official label shall bear the endorsements: - 'minimum germination capacity 88 %', - 'intended exclusively for Belgium, the Federal Republic of Germany, France or the Netherlands.' Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1 the marketing in their territories of a maximum of 2 000 tonnes of flax seed provided that it is intended exclusively for Belgium, the Federal Republic of Germany, France or the Netherlands. The official label shall bear the endorsements referred to in Article 1, second paragraph, point (b). Article 3 Member States shall notify the Commission, at the end of each month until 31 May 1988, of the quantities of seed certified and marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 273, 26. 9. 1987, p. 43.